IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

Case 3:20-cv-01316-JAG Document6 Filed 07/28/20 Page 1 of 2

ANGEL RUIZ RIVERA
PLAINTIFF
V.

VANGUARD EMERGENCY MANAGEMENT
A/K/A VANGUARD INSPECTION SERVICES
ATKINS, TIDAL BASIN AND SNC LAVALIN

ADJUSTERS INTERNATIONAL AND
RISING PHOENIX

FAMILY ENDEAVORS, INC.
A/K/A ENDEAVORS
INTREPID STAFFING LLC
ICF INCORPORATED LLC

DEFENDANTS

Oo SN
ein tLe

20-01316 (JAG)

  

 

rot

é8 PM 2: 35

 

 

MOTION TO CLARIFY
TO THE HONORABLE DISTRICT COURT (HDC)

Comes now the Plaintiff, appearing here Pro Se and In Forma Pauperis (IFP) and

respectfully States, Alleges and Prays as follows:

1. On June 24, 2020 | filed by mail through the U.S. Postal Service (USPS) the instant

complaint.

2. Same was returned to me by this HDC Clerk’s Office without an acknowledgement of

receipt nor a tramittal letter.

3. Itonly included an affixed post-it-note that ! had to refile same with presumably (since
there were no instructions spelled out) the civil cover and category sheet.
4. After contacting various of the Clerk’s Office personnel not without some difficulty
due to this Pandemic complications and contretemps, | was able to contact very
cooperative and kind persons that clarified to me that | could refile in person and that
| did not need a formal appointment as long as it was on a Tuesday or Friday when the

Clerk’s Office was providing service to the public.
Case 3:20-cv-01316-JAG Document6 Filed 07/28/20 Page 2 of 2

5. | followed their instructions and personally refiled after the Clerk’s Office accepted
and agreed to include as Exhibits to same Complaint the evidence that proved that |
had filed initially by mail on June 24, 2020.

6. Ona follow-up communication | was told that this HDC had granted my timely filed
petition to have this HDC appoint me legal counsel Pro Bono, due to my In Forma
Pauperis (IFP) status proven in and by my {FP applications, both to file without the
prepayment of the mandatory docket fees and to have legal counsel appointed by this
HDC.

7. For whatever reasons | did not get this HDC’s Order until after the appointed legal
counsel communicated to me that he was appointed by this HDC.

8. | have already met with the appointed by this HDC legal counsel who have been very
cooperative and provided more than adequate legal representation thus far for which
| am sincerely appreciative both to this HDC and to himself.

9. Nevertheless we both need and want to know if this HDC has granted my IFP
application waiving the requirement of the payment of the docket fees.

10. Even when we both agree that it must be obvious, as a logical and natural inference
from this HDC’s granting of the appointment of legal counsel petition, at least | need
to know for sure since | do not have the resources to pay the docket fees due to having
been laid off from my job which detonated the instant Complaint, and for this reason
jam respectfully as always filing this Motion To Clarify so that we all may be clear
with respect to this legal issue which could if not timely clarified, it could later trigger
jurisdictional questions and arguments.

For all the above reasons | timely pray to this HDC, to clarify for the record, if my IFP application
was granted or not.

  
 
   

Respectfully submitted July 28, 2020.

Plaintiff -Pro Se and IFP
Ext. Villa Rica

AA-27 Calle Rita
Bayamon, P.R. 00959.
787-604-4695
angelruizrivera@gmail.com
